607 N.W.2d 447 (2000)
Edward TOSSEY, Respondent,
v.
CITY OF ST. PAUL, Self-Insured, Relator.
No. C9-00-20.
Supreme Court of Minnesota.
March 17, 2000.
Jardine, Logan & O'Brien, P.L.L.P., Timothy S. Crom, Thomas L. Cummings, St. Paul, for appellant.
Kohn J. Horvei, New Brighton, for respondent.
Considered and decided by the court en banc.

AMENDED ORDER
Based upon all the files, records and proceedings herein, and after the filing of relator's reply brief,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed December 6, 1999, be, and the same is, affirmed without opinion. *448 See Minn. R. Civ.App. P. 136.01, subd. 1(b).
Employee is awarded $600 in attorney fees.
BY THE COURT: Russell A. Anderson Russell A. Anderson Associate Justice